DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 07/17/2020 have been entered and carefully considered with respect to claims 1 – 18, which are pending in this application. Claims 1 and 10 are amended by the present response. No claims were cancelled. No new matter was added.

Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 18 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 8 - 11:
	Applicant submits that Yoshida, Roux, Weber, and Kenmochi fail to describe each of the features of Claim 1. Yoshida, Roux, and Kenmochi fail to describe "mounting a reference specimen on a support member having extendable support shafts and creating a map indicating a 
 	Accordingly, it is requested that the rejection of Claims 10 - 12 and 15 - 18 under 35 U.S.C. § 103(a) be withdrawn. The present application is believed to be in condition for formal allowance. Therefore, a Notice of Allowance for Claims 1-18 is earnestly solicited
.  Response to Applicant’s arguments
Examiner disagrees with Applicant’s assessment and maintains the previously issued rejections under the new grounds of rejection based on the introduction of another secondary reference, US 20050045914 A1 to Agranat et al., hereinafter “Agranat.”
 	Indeed, The combination of Roux, Yoshida and Kenmochi  appears not to be specific about correcting, by moving at least one of the extendable support shafts of the support member in the gravity direction,
Nonetheless the features is known in the art, as taught, e.g., by Agranat. The reference teaches: support member having extendable support shafts, and moving at least one of the extendable support shafts of the support member in the gravity direction, (See Agranat, Par. 0053 and Fig. 4: vertical motion of wafer cassette elevator 51 is constrained by a pair of anti-friction slides 52 (one shown); - One of ordinary skill in the art would recognize therein a mechanism similar to support member having extendable support shafts that movable in gravity (vertical direction), the slides being equivalent to extendable support shafts)  
Therefore, it would have been obvious to one of ordinary skill in the art, having the references of Yoshida, Roux, Kenmochi and Agranat, to combine the features of those references, so as to implement a pattern inspection method to perform a defect inspection using an image of the pattern.
	 Consequently, Applicant’s request to put all pending claims to Allowance status is 
 	

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1 – 3, and 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 20100104173 A1), hereinafter “Yoshida,” in view of Roux (US 20080101684 A1), and Kenmochi (JP 2015062054 (A) – English translation), and in further view of Agranat et al. (US 20050045914 A1) hereinafter “Agranat.”

	In regard to claim 1, Yoshida discloses: a pattern inspection method (See Yoshida, Abstract, lines 1-3: pattern inspection method) comprising: 
	mounting the specimen on the support member (Abstract, lines 1 – 4: specimen on which a pattern is formed Fig. 1: subject/specimen 1, stage 2) and irradiating light from the light source to the specimen; (Fig. 1 and Par. 0055: illumination light source 3 illuminates the subject 1; (e.g., by an optical system configured to irradiate light from a light source to the specimen) 
 	Also, Yoshida teaches performing a defect inspection using an image of the pattern. (Par. 10: pattern inspection to detect defects; See also Par. 0121: defect inspection based on image of a pattern formed on a wafer; (i.e., by an inspection part configured to perform a defect inspection using an image of the pattern)
	Yoshida does not either disclose in specific terms: mounting a reference specimen on a support member having extendable support shafts and creating a map indicating a distortion in a gravity direction of the reference specimen;
	However, Roux teaches a concept of lithographic reticle inspection involving mounting a reference specimen on a support member (See Roux, Pars. 0032 and 0041: calibrated reference surface) and creating a map indicating a distortion in a gravity direction of the reference specimen; (See Roux, Abstract: lithographic reticle inspection system and a reticle inspection analyzer; generation of a topographical map for a reticle surface with the reticle being in a load-free state, then loaded; See also Par. 0050: mapping station that includes a reticle positioning device 210 and a reticle mapping device 220; topographical map for a reticle surface with loading on the reticle by gravity and the required reaction loads against gravity, which indicates distortion in a gravity direction of the reference specimen; See further Pars. 0054; 0064 and disclosure in Claim 6)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yoshida and Roux, before him/her, to combine the features of pattern inspection method of Yoshida and the features of the method for inspection of lithographic reticles of Roux to implement a pattern inspection method to perform a defect inspection using an image of the pattern. Doing so, gravitational distortion causing misfocusing during imaging can be mitigated. 
Roux in combination with Yoshida appears not to be specific about correcting, by moving at least one of the extendable support shafts of the support member in the gravity direction, a linear component of the distortion in the gravity direction of the specimen between a first point on the specimen and a second point located in a first direction on the specimen on a basis of a first difference in the gravity direction between the first point and the second point in the map indicating the distortion of the reference specimen, and correcting at least a secondary component of the distortion in the gravity direction of the specimen using a feedback circuit, when a pattern formed on the specimen is imaged by an imaging sensor while a position of the specimen with respect to light from the light source is relatively moved in the first direction;
	However, in the same line of endeavor, Kenmochi teaches: correcting, by the support member, a linear component of the distortion in the gravity direction of the specimen between a first point on the specimen and a second point located in a first direction on the specimen on a basis of a first difference in the gravity direction between the first point and the second point in the map indicating the distortion of the reference specimen, (See Kenmochi, Abstract: surface correction on data; Par. 0010, Par. 0012: compensating the self-weight deflection component; Par. 0019; Pars. 0021 and 0022: correction pattern data H obtained by correcting the pattern design data A based on coordinate deviation amount data G; Par. 0056; Par. 0062: transfer surface shape data C includes deflection components due to gravity; - (one of skill in the art is able to use the above cited disclosures from Kenmochi to perform the operation of correcting a linear component of a distortion in a gravity direction of a specimen as indicated in the current limitation) – (See also above citation originating from Yoshida, Par. 0067: feedback control circuit 30 operates on a drive circuit 101 to move the subject 1 toward the focal point; - (i.e., circuit configured to correct a position in a gravity direction of the specimen using autofocusing when the pattern is imaged)) and correcting at least a secondary component of the distortion in the gravity direction of the specimen using a feedback circuit, when a pattern formed on the specimen is imaged by an imaging sensor while a position of the specimen with respect to light from the light source is relatively moved in the first direction (See Kenmochi as above in Par. 0010, Par. 0012: compensating the self-weight deflection component; Par. 0019; Pars. 0021 and 0022: correction pattern data based on coordinate deviation amount data; Par. 0056; Par. 0062 – (Kenmochi thus teaches how to perform the operation of correcting a linear component of a distortion in a gravity direction of a specimen)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yoshida, Roux, and Kenmochi before him/her, to combine the features of pattern inspection method of Yoshida and the features of the method for inspection of lithographic reticles of Roux to implement a pattern inspection method to perform a defect inspection using an image of the pattern. Doing so, gravitational distortion causing misfocusing during imaging can be mitigated, with the pattern inspection apparatus correcting the position of a mask in a vertical direction (i.e., a Z direction) using the autofocus function, thereby correcting a linear component of a distortion in a gravity direction of the specimen and correcting secondary component of the distortion in the gravity direction of the specimen using the feedback circuit, when the pattern is imaged relative to the position of the specimen with respect to light from the light source.
	The combination of Roux, Yoshida and Kenmochi  appears not to be specific about correcting, by moving at least one of the extendable support shafts of the support member in the gravity direction.
	Nonetheless the features is known in the art, as taught, e.g., by Agranat. The reference teaches: support member having extendable support shafts, and moving at least one of the extendable support shafts of the support member in the gravity direction, (See Agranat, Par. 0053 and Fig. 4: vertical motion of wafer cassette elevator 51 is constrained by a pair of anti-friction slides 52 (one shown); - One of ordinary skill in the art would recognize therein a mechanism similar to support member having extendable support shafts that movable in gravity (vertical direction), the slides being equivalent to extendable support shafts)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yoshida, Roux, Kenmochi and Agranat, before him/her, to combine the features of pattern inspection method of Yoshida and the features of the method for inspection of lithographic reticles of Roux to implement a pattern inspection method to perform a defect inspection using an image of the pattern. Doing so, gravitational distortion causing misfocusing during imaging can be mitigated, with the pattern inspection apparatus correcting the position of a mask in a vertical direction (i.e., a Z direction) using the autofocus function, thereby correcting a linear component of a distortion in a gravity direction of the specimen and correcting secondary component of the distortion in the gravity direction of the specimen using the feedback circuit, when the pattern is imaged relative to the position of the specimen with respect to light from the light source. The correcting would be performed by moving at least one of the extendable support shafts of the support member in the gravity direction.

	In regard to claim 2, the claim discloses: the method of claim 1, wherein the imaging sensor images the pattern with respect to each of stripes obtained by virtually dividing the specimen in a reed shape when imaging the pattern, (See Yoshida, Abstract, lines 8 - 10: image sensor; See also Figs. 30, 31 and Pars. 0062, 0084); - (i.e., imaging sensor configured to image a pattern formed on the specimen with stripes possibly obtained by virtually dividing the specimen in a reed shape when imaging the pattern); See also Roux, Par. 0028: Projection system may project image of reticle onto  a substrate, which is analogous to creating stripes on a specimen) and the linear component of the distortion in the gravity direction of the specimen is corrected with respect to each stripe. (Yoshida, Par. 0067: feedback control circuit 30 operation; feedback circuit configured to correct a position in a gravity direction of the specimen; See also Kenmochi’s teachings for: correcting a linear component of a distortion as in Par. 0010, Par. 0012; Par. 0019; Pars. 0021 and 0022: correction pattern data H obtained by correcting the pattern design data A based on coordinate deviation amount data G; Par. 0056; Par. 0062: transfer surface shape data C includes deflection components due to gravity; - (one of skill in the art is able to use the above cited disclosures from Kenmochi to perform the operation of correcting a linear component of a distortion in a gravity direction of a specimen as indicated in the current limitation))	In regard to claim 3, the claim discloses: the method of claim 1, wherein the imaging sensor images the pattern with respect to each of stripes obtained by virtually dividing the specimen in a reed shape when imaging the pattern, (See Yoshida, Abstract, lines 8 - 10: image sensor; See also Figs. 30, 31 and Pars. 0062, 0084; (See also Roux, Par. 0028) as cited above for Claim 2) and [[a]] the linear component of the distortion in the gravity direction of the specimen is corrected with respect to a group of the stripes. (See as for Claim 2 as analyzed above:  Par. 0067: feedback control circuit 30 operation; feedback circuit configured to correct a position in a gravity direction of the specimen; See also Kenmochi’s teachings for: correcting a linear component of a distortion in a gravity direction of the specimen; Par. 0010, Par. 0012; Par. 0056 and Par. 0062)	In regard to claim 6, the claim discloses: the method of claim 1, wherein [[a]] the linear component of the distortion in the gravity direction of the specimen is corrected when the distortion in the gravity direction of the specimen is larger than a threshold. (See as in rejection of Claim 1 and Claim 2, Kenmochi, Abstract: surface correction on data; Par. 0010, Par. 0012; Par. 0019; Pars. 0021 and 0022; Par. 0056; Par. 0062: transfer surface shape data C includes deflection components due to gravity; - (one of skill in the art is able to use the above cited disclosures from Kenmochi to perform the operation of correcting a linear component of a distortion in a gravity direction of a specimen as indicated in the current limitation) – (See also above citation originating from Yoshida, Par. 0067; - (i.e., circuit configured to correct a position in a gravity direction of the specimen using autofocusing when the pattern is imaged)); - (The condition: when the distortion in the gravity direction of the specimen is larger than a threshold, can be fulfilled as a straightforward operation of comparison of a distortion in a certain direction to a predetermined threshold)	In regard to claim 7, the combination of Yoshida, Roux, and Kenmochi discloses: the method of claim 1, wherein the first point is one end of each of stripes obtained by virtually dividing the specimen in a reed shape and the second point is another end of the corresponding stripe. (See Roux, Abstract: lithographic reticle inspection system and a reticle inspection analyzer; generation of a topographical map for a reticle surface with the reticle being in a load-free state, then loaded; See also Par. 0050: mapping station that includes a reticle positioning device 210 and a reticle mapping device 220; topographical map for a reticle surface with loading on the reticle by gravity and the required reaction loads against gravity; See further Pars. 0054; 0064 and disclosure in Claim 6) - See rationale used in rejection of Claim 1 and Claim 2 in regard to the condition of a first point being one end of each of the stripes and the second point being another end of the corresponding stripe; - (The condition would be fulfilled by using Roux’s disclosure.) 
	In regard to claim 8, the combination of Yoshida, Roux, and Kenmochi discloses: the method of claim 1, wherein the first point is a highest point in the gravity direction of each of stripes obtained by virtually dividing the specimen in a reed shape, and the second point is a lowest point in the gravity direction of the corresponding stripe of the specimen. (See Roux, Abstract; Par. 0050; See further Pars. 0054; 0064 and disclosure in Claim 6); Similar to rationale used in rejection of Claim 1 and Claim 2, the citations relate to the condition of a first point being one end of each of the stripes and the second point being another end of the corresponding stripe, the first point being a highest point in a gravity direction of each of the stripes of the specimen, and the second point being a lowest point in the gravity direction of the corresponding stripe of the specimen) 	In regard to claim 9, the combination of Yoshida, Roux, and Kenmochi discloses: the method of claim 1, wherein the support member supports the specimen at three positions from below in the gravity direction. (See Roux, Par. 0052: the reticle can be supported with the use of reticle positioning device 210, which can include, but is not limited to, air bearings, a bed of springs, or a kinematic three point mount)

9.	Claims 10 – 12, and 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Roux, Kenmochi, Agranat, and in further view of Weber et al. (US 20190011557 A1), hereinafter “Weber,”

	In regard to claim 10, the combination of Yoshida, Roux, Kenmochi and Agranat discloses: a pattern inspection method using a pattern inspection apparatus (See Yoshida, Abstract, lines 1-3: pattern inspection method) comprising a support member having extendable support shafts configured to support a specimen, (Abstract, lines 1 - 4: specimen on which a pattern is formed Fig. 1: subject/specimen 1, stage 2; See also rationale evoked in rejection of Claim 1 on the basis of Agranat and in regard to extendable support shafts configured to support a specimen) an optical system configured to irradiate light from a light source to the specimen, (Fig. 1 and Par. 0055: illumination light source 3 illuminates the subject 1) an imaging sensor configured to image a pattern formed on the specimen while relatively moving the specimen in a first direction, (See Yoshida, Abstract, lines 8 -10: image sensor; See also Figs. 30, 31 and Pars. 0062, 0084) inspection circuitry configured to perform a defect inspection using an image of the pattern, (Par. 10: pattern inspection to detect defects; See also Par. 0121: defect inspection based on image of a pattern formed on a wafer)  
	a storage part configured to store therein a map indicating a distortion in the gravity direction of a reference specimen of a same material as that of the specimen; (See rationale used in rejection of Claim 1 in regard to creating a map indicating a distortion in a gravity direction of the reference specimen; (See Roux, Abstract: generation of a topographical map for a reticle surface with the reticle being in a load-free state, then loaded; See also Par. 0050: mapping station that includes a reticle positioning device 210 and a reticle mapping device 220; topographical map for a reticle surface with loading on the reticle by gravity and the required reaction loads against gravity; - See further Par. 0048: Reticle topography database 340 stores topography signatures for reticle surfaces, including reticle topographies for theoretical, load-free and loaded conditions; Par. 0073: Primary memory 930 has stored therein control logic (computer software), and data) and at least one central processing unit (CPU) configured to correct, by moving at least one of the extendable support shafts of the support member in the gravity direction, a linear component of the distortion in the gravity direction of the specimen between a first point and a second point on a surface of the specimen on a basis of a first difference in the gravity direction between the first point and the second point in the map indicating the distortion of the reference specimen (See Yoshida, Fig. 1, Fig. 2 and Pars. 0067 and 0121: feedback control circuit 30, drive circuit 101, image processor of the pattern inspection apparatus; See also Par. 0073: CPU 212 functioning as controller) and to correct at least a secondary component of the distortion in the gravity direction of the specimen using the feedback circuit, when the pattern is imaged while a position of the imaging sensor with respect to the specimen is moved from a position corresponding to the first point to that corresponding to the second point. (The limitations of Claim 10 are the same as those of Claim 1. Therefore, as an apparatus which implements the method of Claim 1, Claim 10 is rejected on the same rationale used in the above rejection of Claim 1)  	The combination of Yoshida, Roux, and Kenmochi is not specific about the feature of: a feedback circuit configured to correct a position in a gravity direction of the specimen using autofocusing when the pattern is imaged.
 	Nonetheless, Weber teaches a feedback circuit configured to correct a position in a gravity direction of the specimen using autofocusing. (See Weber, Abstract: feedback control for autofocusing camera assembly’s variable lens; Par. 0005: lens configuration that can be desirable in certain vision system applications is the automatic focusing (auto-focus) assembly; See further Pars. 0009, 0017, 0026, 0034, 0066: operation of lens autofocus can occur automatically/continuously based on instantaneous distance readings, or can operate only when objects are within, or not within, the field of view; - Weber discloses a lens assembly with integrated feedback loop, wherein is taught the concept of correcting a position in a gravity direction using the concept of autofocusing)   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yoshida, Roux, Kenmochi, Agranat, and Weber, before him/her, to combine the features of pattern inspection method of Yoshida and the features of the method for inspection of lithographic reticles of Roux to implement a pattern inspection method to perform a defect inspection using an image of the pattern. Doing so, gravitational distortion causing misfocusing during imaging can be mitigated, with the pattern inspection apparatus correcting the position of a mask in a vertical direction (i.e., a Z direction) using the autofocus function.  

	In regard to claim 11, the claim discloses: the apparatus of claim 10, wherein the imaging sensor images the pattern with respect to each of stripes obtained by virtually dividing the specimen in a reed shape when imaging the pattern, and the at least one CPU corrects the linear component of the distortion in the gravity direction of the specimen with respect to each stripe. (Refer to rationale evoked in rejection of Claim 2 on the basis of Yoshida, Par. 0067; See also Kenmochi’s teachings for: correcting a linear component of a distortion as in Par. 0010, Par. 0012; Par. 0019; Pars. 0021 and 0022) 	In regard to claim 12, the claim discloses: the apparatus of claim 10, wherein the imaging sensor images the pattern with respect to each of stripes obtained by virtually dividing the specimen in a reed shape when imaging the pattern, and the at least one CPU corrects the linear component of the distortion in the gravity direction of the specimen with respect to a group of the stripes. (Refer to rationale evoked in rejection of Claim 3 on the basis of Yoshida, Abstract, lines 8 - 10: image sensor; Figs. 30, 31 and Pars. 0062, 0084; (See also Roux, Par. 0028) as cited above for Claim 2; Par. 0067; See Kenmochi’s teachings in Par. 0010, Par. 0012; Par. 0056 and Par. 0062) 	In regard to claim 15, the claim discloses: the apparatus of claim 10, wherein the at least one CPU corrects the linear component of the distortion in the gravity direction of the specimen when the distortion in the gravity direction of the specimen is larger than a threshold. (See as in rejection of Claim 6, based on  rationale used in rejection of Claim 1 and Claim 2 in regard to a linear component of a distortion in a gravity direction of the specimen being corrected; - (The condition: when the distortion in the gravity direction of the specimen is larger than a threshold, can be fulfilled as a straightforward operation of comparison of a distortion in a certain direction to a predetermined threshold)	In regard to claim 16, the claim discloses: the apparatus of claim 10, wherein the first point is one end of each of stripes obtained by virtually dividing the specimen in a reed shape and the second point is another end of the corresponding stripe. (As in rejection of Claim 7, the condition would be fulfilled by using Roux’s disclosure. (See Roux, Abstract: lithographic reticle inspection system and a reticle inspection analyzer; generation of a topographical map for a reticle surface with the reticle being in a load-free state, then loaded; See also Par. 0050 and Pars. 0054; 0064)	In regard to claim 17, the claim discloses: the apparatus of claim 10, wherein the first point is a highest point in the gravity direction of each of stripes obtained by virtually dividing the specimen in a reed shape, and the second point is a lowest point in the gravity direction of the corresponding stripe of the specimen. (See citations used in rejection of Claim 1 and Claim 2 in regard to the condition of a first point being one end of each of the stripes and the second point being another end of the corresponding stripe, the first point being a highest point in a gravity direction of each of the stripes of the specimen, and the second point being a lowest point in the gravity direction of the 
	In regard to claim 18, the claim discloses: the apparatus of claim 10, wherein the support member supports the specimen at three positions from below in the gravity direction. (See Roux, as in Claim 9, in Par. 0052: positioning device 210, which can include a kinematic three point mount))


Allowable Subject Matter
Claims  4, 5 and 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of those claims.


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Hori et al. (US 20120287424 A1) teaches SUBSTRATE INSPECTION APPARATUS AND MASK INSPECTION APPARATUS.
		Nakamura et al. (US 20060126889 A1) teaches Electronic watermark embedding device, electronic watermark detection device, method thereof, and program.
		Hirayanagi (US 20020192598 A1) teaches Methods and apparatus for detecting and correcting reticle deformations in microlithography.
		Phillips (US 20100020423 A1) teaches HYDROSTATIC LIQUID-METAL DEFORMABLE OPTICAL ELEMENTS.
		Ishibashi (US 20100104173 A1) teaches Method and Apparatus for Inspecting a Pattern Formed on a Substrate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487